 

RESCISSION AGREEMENT

 

This RESCISSION AGREEMENT (this “Agreement”) is made as of October 28, 2005 by
and among NT Holding Corp., a Nevada corporation (“NT”), Alan Lew (“Lew”),
Communications Holding Corp. (“CHC”), Newfair Associates Limited (“Newfair”) and
IW Asset Management Limited (“IW Asset Mgt”), Kong Kwan Tung (“Tung”), Michael
Chin Som Hsia (“Hsia”), Rick Key International Investment Limited (“Rick Key”),
Investing in Industry, Inc. (“Investing in Industry”), Robert Papiri (“Papiri”)
and Perfect Field Limited (“Perfect Field,” collectively with NT, Alan Lew, CHC,
Newfair, IW Asset Mgt, Tung, Hsia, Rick Key, Investing in Industry, Papiri
referred to herein as the “Parties”), and is made with reference to the
following undisputed facts:

 

A.        NT, Lew, Newfair, IW Asset Mgt and Perfect Field entered into that
certain Agreement for Share Exchange dated August 15, 2005 (the “Share Exchange
Agreement”) pursuant to which NT acquired all of the issued and outstanding
common stock of Newfair (the “Newfair Stock”) and NT issued to IW Asset Mgt
15,957,280 shares of its common stock (the “IW Asset Mgt Stock”), Kong Kwan Tung
3,489,320 shares of its common stock (the “Tung Stock”), Michael Chin Som Hsia
500,000 shares of its common stock (the “Hsia Stock”), Rick Key International
Investment Limited (the “Rick Key Stock”), Investing in Industry, Inc. 157,500
shares of its common stock (the “Investing in Industry Stock”), Robert Papiri
157,500 shares of its common stock (the “Papiri Stock”) and Alan Lew 200,000
shares of its common stock (the “Lew Stock”).

 

B.         The transactions contemplated by the Share Exchange Agreement closed
on August 15, 2005 (the “Closing Date”).

 

C.         On the Closing Date the Parties agreed that the new management of NT
would timely file its Amendment to Current Report on Form 8K (the “8K/A”)to
attach financial statements of Newfair as required by the rules and regulations
promulgated pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

 

D.

Lew was notified that the 8K/A would not be filed on time.

 

E.         The Parties now desire to rescind all transactions and actions
contemplated by the Share Exchange Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1.          Rescission. Effective as of the original date of this agreement,
August 15, 2005, and anything in the Share Exchange Agreement to the contrary
notwithstanding, all transactions, actions, covenants set forth in the Share
Exchange Agreement are hereby rescinded and all Parties hereby agree to
co-operate with reverting the Parties back to before the Closing Date.

2.          Return of Shares. NT shall return all of the Newfair Stock acquired
pursuant to the Share Exchange Agreement back to IW Asset Mgt and Perfect Field
in the same proportion as held by IW Asset Mgt and Perfect Field immediately
prior to the Closing Date. Each of IW Asset Mgt, Kong Kwan Tung, Michael Chin
Som Hsia, Rick Key International Investment Limited, Investing in Industry,
Inc., Robert Papiri and Lew shall return the IW Asset Mgt Stock, the Tung Stock,
the Hsia Stock, the Rick Key Stock, the Investing in Industry Stock, the Papiri
Stock and the Lew Stock, respectively back to NT and such share of stock shall
be cancelled.

 

 


--------------------------------------------------------------------------------



 

 

3.          Management Replacement. Yue Wei and Ivan Wong of NT shall resign as
Directors as of the date of this Agreement. The current officers of NT shall
also resign as of the date of this Agreement and Alan Lew shall be appointed as
President and Chief Executive Officer.

4.          Waiver of Indemnification. Each of the Parties hereby waives any
right to indemnification pursuant to Article VIII of the Share Exchange
Agreement.

5.          Release. Except for the rights and obligations of the Parties
arising from this Agreement, each of the Parties hereby, for himself/itself,
his/its employees, agents, partners, members, representatives, controlled
entities and affiliates, successors and assigns, discharges and releases all
other Parties and its past and present employees, agents, executors,
administrators, trustees, heirs, attorneys, partners, insurers, representatives,
assigns, predecessors, successors and related entities (the “Released Parties”),
from any and all claims, damages, actions, judgments, obligations, attorneys’
fees, indemnities, subrogations, duties, demands, controversies and liabilities
of every nature at law or in equity, liquidated, or unliquidated, known or
unknown, matured or unmatured, foreseeable or unforeseeable, which they had or
have arising out of any circumstance, thing, or event alleged, or arising out of
the Share Exchange Agreement and any and all other matters of any nature
whatsoever in connection with the Share Exchange Agreement.

6.          Waiver of Unknown Claims. It is understood and agreed that the
releases set forth hereinabove extend to all claims of every kind, nature and
description whatsoever, known or unknown, suspected or unsuspected and any and
all rights under the provisions of Section 1542 of the Civil Code of California
or under any comparable statute of any other jurisdiction. Each of the Parties
expressly acknowledges that he/it is familiar with and expressly waives and
relinquishes every right or benefit he/it has or may have under the provisions
of Section 1542 of the Civil Code of California which reads as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

7.          Entire Agreement. This Agreement constitutes the entire contract
between the parties and it supersedes all prior and contemporaneous agreements,
arrangements, negotiations and understandings between the parties relating to
the subject matter hereof. There are no other understandings, statements,
promises or inducements among the parties, oral or otherwise, contrary to the
terms of this Agreement. No representations, warranties, covenants or
conditions, express or implied, whether by statute or otherwise, other than as
set forth herein, have been made by any party hereto regarding the subject
matter hereof.

8.          Invalidity of Provisions. If any provision of this Agreement is
declared invalid by any tribunal, then such provision shall be deemed
automatically adjusted to the minimum extent necessary to conform to the
requirements for validity as declared at such time and, as so adjusted, shall be
deemed a provision of this Agreement as though originally included herein. In
the event that the provision invalidated is of such a nature that it cannot be
so adjusted, the provision shall be deemed deleted from this Agreement as though
such provision had never been included herein. In either case, the remaining
provisions of this Agreement shall remain in effect.

9.          Attorneys’ Fees and Costs. In the event that any action or
proceeding is brought to enforce this Agreement, then the non-prevailing party
shall be liable to the prevailing party for all expenses and costs incurred by
the prevailing party in protecting or enforcing its rights hereunder, including
but not limited to reasonable attorneys’ fees and costs regardless of whether
those costs are expressly permitted by the California Code of Civil Procedure.

 

2

 


--------------------------------------------------------------------------------



 

 

10.        Modification, Amendment or Waiver. No supplement, modification,
amendment, or waiver of any term, provision or condition of this Agreement shall
be binding or enforceable unless executed in writing by all the parties hereto.

11.        Interpretation. The parties acknowledge and represent that all
parties have assisted in the preparation of this document and any ambiguities
contained herein should not be presumptively construed against any party.

12.        Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one with the same instrument.

13.        Deposit.                       Newfair had paid $15,000 as a deposit
to NT Holding Corp. NewFair agrees that it was non-refundable and has no
recourse to the said amount.

14.        Applicable Law; Venue. This Agreement shall be governed by and
construed and enforced in accordance with and subject to the laws of the State
of California, U.S.A. Any and all actions brought under this Agreement shall be
brought in the state and/or federal courts of the United States sitting in Los
Angeles County, California.

15.

Copies or Facsimiles. Copies or Faxed signatures will carry same weight as
originals.

 

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

 

3

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first above written.

 

NT Holding Corp., a Nevada corporation

 

By:

/s/ Ivan Wong

Name:

Ivan Wong

 

Title:

President

 

 

Communications Holding Corp.

 

 

/s/ Andre Todd

Newfair Associates Limited

 

By:

/s/ Ivan Wong

Name:

Ivan Wong

 

Title:

President

 

IW Asset Management Limited

 

By:

/s/ Ivan Wong

Name:

Ivan Wong

 

Title:

President

 

Rick Key International Investment Limited

 

By:

/s/ Clarence Chan

Name:

Clarence Chan

 

Title:

President

 

Investing in Industry, Inc.

 

By:

/s/ Robert Papiri

Name:

Robert Papiri

 

Title:

President

 

 

Perfect Field Limited

 

By:

/s/ Ivan Wong

Name:

Ivan Wong

 

Title:

President

 

 

/s/ Alan Lew

/s/ Kong Kwan Tung

Alan Lew

Kong Kwan Tung

 

/s/ Michael Chin Som Hsia

/s/ Robert Papiri

Michael Chin Som Hsia

Robert Papiri

 

 

 

 

 